Title: Notes on the Influence of Extent of Territory on Government, [ca. December] 1791
From: Madison, James
To: 


[ca. December 1791]
In estimating the tendency of Governme⟨n⟩ts to the increase or the relaxation of their powers particular causes distinct from their respective structures, but of powerful influence on their operation, seem to have been overlooked or little heeded by the great oracles of political wisdom. In the discussions produced by the establishment of and revisions of the new forms of Govt. in the U. S. and especially of their General Govt. some of these causes have engaged particular attention. (see the Federalist number 10). A Govt. of the same structure, would operate very differently within a very small territory
   
   as communications are small, difficulty of goverg. impartially great e.g. Corporations. In Rep St. Marino resort to ⟨alien⟩ magistrates.

 and a very extensive one: over a people homogeneous in their opinions & pursuits, and over a people consisting of adverse sects in religion, or attached to adverse theories of Govt: over a Society composed wholly of tenants of the soil aspiring and hoping for an enlargement of their possessions and a Society divided into a rich or independent class, and a more numerous class without property and hopeless of acquiring a permanent interest in maintaining its rights: over a nation secure agst. foreign enemies, and over one in the midst of formidable neighbours.
The influence of the extent of territory seems to have been least understood or attended to; and yet admits of the most satisfactory illustrations. Were the British Govt. limited in its exercise to the City of London and freed from all external dangers, is it not certain that the facility of popular combinations and the force of public opinion & feeling, would give the law to the monarch with all his splendid prerogatives and to the peers with all their titled wealth, and be able at any moment to transform the Govt. into a simple democracy. Reverse the supposition, and let the Island be enlarged to the dimensions of China, and it is equally evident, that the difficulty of concerting popular plans & movements, with ⟨the⟩ facility possessed by veiling its designs from distant eyes, and of turning the prejudices and interests real or imaginary of the parts agst each other, and the necessity of multiplying the prerogatives of the Ex., as a substitute for the minute & diversified legislation called for, would gradually enable the Executive branch of the Govt. to overwhelm the others, and convert the Govt. into an absolute monarchy.

